IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                           )
                                            )
          v.                                )
                                            ) I.D. No. 2107010705
                                            )
ANTHONY PANARO,                             )
                                            )
                      Defendant.            )

                                       ORDER

                               Submitted: July 15, 2022
                              Decided: September 20, 2022

           AND NOW TO WIT, this 20th day of September, 2022, upon

    consideration of Anthony Panaro (“Defendant”)’s Motion for Modification of

    Sentence under Superior Court Criminal Rule 35, the sentence imposed upon

    the Defendant, and the record in this case, it appears to the Court that:

           1.     On August 2, 2021, a Grand Jury indicted Defendant for 24 counts

    of Violation of Probation and 22 counts of Rape Second Degree arising from

    allegations that Defendant drugged two former girlfriends on multiple occasions

    and then recorded sexual encounters with them while they were unconscious and

    unable to consent.1 These alleged nonconsensual sexual encounters occurred




1
    See D.I. 1.
    from August 5, 2012, until March 22, 2016.2 Due to evidentiary issues, the State

    and Defendant entered into a plea agreement.

           2.      On March 24, 2022, Defendant pled guilty to two counts of

    Violation of Privacy. 3     On June 24, 2022, Defendant was sentenced as

    follows: (1) for the charge ending in 0096 — to one year at Level V without

    benefit of any form of early release under 11 Del. C. 4204(K); and (2) for the

    charge ending in 0051 — to one year at Level V, suspended for one year at

    Level III. 4

           3.      On July 15, 2022, Defendant, through his attorney, filed this

    pending Motion for Sentence Modification (the “Motion”) 5 asking the Court to

    modify his Level III probation to Level II.6 In support, he asserts that: (1) the

    imposed probation exceeds the SENTAC guidelines; (2) the plea agreement calls

    for Level II probation; (3) there is no reason to believe he would violate the no

    contact order; and (4) he has previously proven to be compliant with probation. 7

    Defendant also contends he “has [a] strong incentive to comply with all




2
  See id.
3
  See D.I. 28.
4
  See D.I. 29. Defendant also received fines, costs, and assessments.
5
  See D.I. 30.
6
  See id.
7
  Id. ¶¶ 2-5.
                                                2
    conditions of probation.”8

          4.     Under Superior Court Criminal Rule 35(b), the Court may reduce a

    sentence of imprisonment on a motion made within 90 days after the sentence is

    imposed. 9 “Rule 35(b) allows for a reduction of sentence without regard to the

    existence of a legal defect.”10 Thus, relief under Rule 35(b) is within the sound

    discretion of the Sentencing Court. 11 Accordingly, a timely and non-repetitive

    Rule 35(b) motion is “essentially a ‘plea for leniency.’”12

          5.     Defendant’s pending Motion is his first Motion for Sentence

    Modification and was filed within 90 days of sentencing. Thus, Defendant is not

    time-barred. Yet, Defendant fails to state sufficient grounds to modify the terms of

    his probation.

          6.     After an appropriate colloquy with Defendant in open court, the Court

    determined that he understood the nature of the charges to which he was pleading

    guilty, and the consequences of his plea. 13 That the plea agreement “call[s] for L2

    probation”14 is not a basis for relief where Defendant understood that the Court was

    not bound to the sentencing recommendation. The Court took into consideration



8
  Id. ¶ 6.
9
  Del. Super. Ct. Crim. R. 35(b).
10
   State v. Lewis, 797 A.2d 1198, 1201 (Del. 2002).
11
   Id.
12
   Id. at 1202 (quoting United States v. Maynard, 485 F.2d 247, 248 (9th Cir. 1973)).
13
   See Del. Super. Ct. Crim. R.11(c)(1).
14
   D.I. 30, ¶ 3.
                                                3
 the SENTAC guidelines and set forth reasons why it was exceeding them, including

 but not limited to a determination that any lesser sentence would unduly depreciate

 the nature and circumstances of these crimes and the impacts on not one, but two,

 victims.

      7.     As such, Defendant’s sentence is appropriate for all the reasons set forth

at sentencing. The Court will however consider an application for flow down from

DOC, if the agency deems it appropriate to make one.

      IT IS SO ORDERED, that Defendant’s Motion for Sentence Modification

is DENIED.



                                                     /s/ Vivian L. Medinilla
                                                     Vivian L. Medinilla
                                                     Judge
oc:   Prothonotary
cc:   Defendant
      Michael W. Modica, Esquire
      Dominic A. Carrera, Jr., Esquire, Deputy Attorney General
      Investigative Services




                                          4